Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/3/22 has been entered.

Information Disclosure Statement
Applicant is reminded of the duty to disclose information from foreign counterpart and related domestic filings which may be material to patentability under 37 CFR 1.56, 1.97 and 1.98. In addition, all individuals covered by 37 CFR 1.56 have a duty to disclose all material information they are aware of regardless of the source of or how they become aware of the information. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Perez on June 17, 2022.
Claim 15 has been amended as follows:
15. A method for producing an elastic molded product, the method comprising:
supplying the polymer composition for stereolithography according to claim 1 onto a molding table, and curing the polymer composition for stereolithography by light irradiation to form a first layer of a cured product;
supplying, onto the first layer of the cured product, the polymer composition for stereolithography for forming a second layer of a cured product, and curing the polymer composition for stereolithography by light irradiation to form the second layer of the cured product; and
repeating .

Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a polymer composition, elastic molded product or method for producing an elastic molded product as claimed, as discussed in the response filed June 3, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754